Citation Nr: 0430119	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 4, 2002, 
for the grant of service connection for cold injury residuals 
of the right and left hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action which, in 
pertinent part, granted service connection for cold injury 
residuals of the right and left hands, both effective April 
4, 2002.

The veteran timely appealed issues of increased evaluations 
for frostbite injuries of the right and left foot, and 
service connection for hypertension.  These appeals were 
withdrawn by the veteran in a written statement received in 
January 2003.  See 38 C.F.R. § 20.204 (2004). 

The veteran testified at a hearing before the undersigned at 
the RO on January 30, 2003.  The tape of that hearing was 
damaged and a transcript could not be made.  In February 
2004, the Board advised the veteran of the damaged tape, and 
offered him the opportunity to request a new hearing.  The 
letter advising him of these facts, incorrectly listed the 
date of the hearing as January 30, 2004.  However, because 
the veteran had only one hearing, the use of the incorrect 
date should not have misled him.  In any event, he was 
advised that if he did not indicate that he wanted another 
hearing within 30 days, the Board would presume that he did 
not want such a hearing.  To date, he has not indicated that 
he wants another hearing.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The initial claim for service connection for cold injury 
residuals of the right and left hands was received by the RO 
on April 4, 2002.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than April 4 2002, for the grant of service connection for 
cold injury residuals of the both hands have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist-VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Where it is the law, and not the underlying facts or 
development of the facts, that is dispositive in a matter, 
the VCAA can have no effect on the appeal.  Kane v. Principi, 
17 Vet. App. 97, 103 (2003) (citing Smith v. Gober, 14 Vet. 
App. 227 (2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive)).  

In this case the veteran does not dispute the pertinent 
facts, which are the date of his claim, and when entitlement 
arose.  Accordingly, the VCAA is not applicable.

Factual Background

The veteran filed a claim for service connection for cold 
injury residuals of both feet and legs in October 1998.  
Disability involving the hands or upper extremities was not 
claimed at that time.  

A November 1998 VA cold injury protocol examination report 
reflected a diagnosis of frostbite injury of the feet.  

Service connection for frostbite injury of the feet was 
granted in a February 1999 rating decision with a 10 percent 
evaluation for each extremity.  

A June 1999 protocol examination history for cold injuries 
noted that veteran's history of cold injury during service 
and current symptoms.  The report indicated that the only 
body parts affected by cold injury were the left and right 
feet.  Complaints or clinical findings related to the upper 
extremities or hands were not reported.   

On VA cold injury protocol examination in May 2000, the 
diagnosis was cold injury, by history to the lower 
extremities, including the feet.  

In an April 2001 rating decision, the evaluation for the 
veteran's frostbite injury to both feet was increased to 20 
percent disabling for each extremity.  

In correspondence received on April 4, 2002, the veteran 
indicated that his cold injury residuals included injury to 
both hands.  

In support of his claim, he submitted a VA cold injury 
protocol examination dated in March 2002 which included a 
diagnosis of residuals of cold injury to both hands, mild.  

In May 2002, a decision review officer granted service 
connection for residuals of cold injury to the right and left 
hands with a 20 percent rating for each extremity, effective 
April 4, 2002.  

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).  

Analysis

The veteran acknowledges that he did not claim entitlement to 
service connection for cold injury residuals of the hands 
prior to April 4, 2002.  He argues, however, that his 
disability should have been discovered on a VA cold injury 
examination.  The record shows that he underwent several such 
examinations beginning in November 1998.

Even accepting that cold injury of the hands should have 
been, or was, identified on earlier examinations; these 
examinations could not serve as the basis for an earlier 
effective date for service connection.  Even if they show 
entitlement, medical records cannot serve as a claim for 
service connection.  LaLonde v. West, 12 Vet. App. 377, 382 
(1999); see also Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993) (holding medical records could not constitute an 
informal original claim).

The veteran has also contended that the effective date for 
service connection should be in April 2001, because he 
submitted a notice of disagreement with a rating decision 
issued that month.  However, that rating decision concerned 
only the evaluation of the frostbite injuries of the feet.  
As he concedes, he made no communication with the RO 
regarding cold injury of the hands until April 4. 2002.

The veteran also points to provisions of 38 C.F.R., Part 4 
(2004), providing that cold injury residuals are to be 
evaluated in each affected body part.  38 C.F.R. § 4.104 
(2004).  Those provisions, however, pertain to evaluating the 
severity of disability, and not whether the disability should 
be service connected.

Since the effective date for the veteran's service-connected 
bilateral hand disability can be no earlier than the date of 
receipt of the claim for service connection, April 4, 2002, 
is the proper effective date.  See 38 C.F.R. § 3.400.

The Board finds that the claim for an effective date earlier 
than April 4, 2002, for the award of service connection 
residuals of cold injury to both hands must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine; however, 
as since the law and not the facts are dispositive, that 
doctrine has no applicability in this case.  See Shields v. 
Brown, 8 Vet. App. 346 (1995); cf. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 4, 2002, 
for the grant of service connection for cold injury residuals 
of the right and left hand is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



